                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 20–cv–01600–WJM–KMT


ESTATE OF DE’VON BAILEY, by and through its personal representatives Delisha Searcy and
Greg Bailey, and
R.B, a minor, by and through their legal guardian Laquana Gardner,

       Plaintiffs,

v.

CITY OF COLORADO SPRINGS, COLORADO, a municipality,
SERGEANT ALAN VAN’T LAND, in his individual capacity, and
OFFICER BLAKE EVENSON, in his individual capacity,

       Defendants.


                                           ORDER


       This matter is before the court on the “Officer Defendants’ Motion for Protective Order

Regarding Text Messages,” filed on June 4, 2021. [(“Motion”), Doc. No. 72.] Plaintiffs filed

their “Response to Officer Defendants’ Motion for Protective Order [Doc. 72]” on June 16,

2021. [(“Response”), Doc. No. 75.]

       At issue are a small number of text messages between Defendants Alan Van’t Land and

Blake Evenson, which occurred on or after August 4, 2020, during the time this litigation was

pending and while both Defendants were represented by attorneys from the law firm of Vaughan

& DeMuro-Colorado Springs for purposes of defense in this litigation. The at-issue text

messages appear on Defendant Van’t Land’s personal and police department cellular telephones

and are communications between himself and Defendant Evenson. The text messages have been
withheld from production by Defendants and have been provided to the court for in camera

review in connection with resolution of this motion.

        The discovery request propounded by the Plaintiffs, to which these text messages may

relate states:

        DOCUMENT REQUEST NO. 5: Please produce all communications and records
        of conversations, including but not limited to emails, notes of conversations, text
        messages, social media posts/messages, cellular phone call records, dispatch notes,
        video recordings, audio recordings, or otherwise, that you have had with anyone,
        including any other parties to this litigation, witnesses to the events giving rise to
        this litigation, or any other person (including but not limited to other CSPD
        employees) pertaining in any way to the incident on August 3, 2019, that involved
        contact between CSPD and De’Von Bailey and/or the allegations in Plaintiffs’
        complaint. If you claim that any communications are subject to privilege, please
        provide a detailed privilege log indicating for each such communication the
        discovery request it is pursuant to, the sender, the recipient(s), the date, the specific
        privilege invoked, the document title and Bates number, and the nature of the
        information redacted (if applicable).

[Resp. Ex. 1 (Doc. No. 76-1), at 24.] Defendants claim the text messages at issue are irrelevant

to any claim or defense in this case and that, even if relevant, the messages are privileged. [Mot.

2-5.]

        Before addressing either relevance or privilege, the court must first determine whether or

not the redacted text messages are actually responsive to the document request propounded by

the Plaintiffs. In this case, the court finds, upon in camera review, that the contents of the

withheld text messages on August 4, 2020, August 7, 2020, and September 23, 2020, which were

part of the redacted production concerning Defendant Van’t Land’s personal cellular telephone,

and the August 4, 2020 and December 16, 2020 text messages on Defendant Van’t Land’s work

cellular telephone are not communications “pertaining in any way to the incident on August 3,

2019, that involved contact between CSPD and De’Von Bailey and/or the allegations in


                                                   2
Plaintiffs’ complaint.” Therefore, the texts are not responsive to the request and production shall

be disallowed on that basis.

         Further, the court finds that the communications are not relevant pursuant to Federal Rule

of Civil Procedure 26(b)(1). Discovery’s proper scope under Rule 26(b)(1) is “any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). While the scope of discovery is accorded a broad

and liberal treatment, it is not unlimited. Miller v. Doctor’s Gen. Hosp., 76 F.R.D. 136, 139

(W.D. Okla. 1977) (citing Schlagenhauf v. Holder, 379 U.S. 104 (1964); Hickman v. Taylor, 329

U.S. 495, 507 (1947)); see also Gomez v. Martin Marietta Corp., 50 F.3d 1511, 1520 (10th Cir.

1995).

         At best, three of the messages here1 might be considered communications about the

process of litigation, rather than communications directed to the merits or facts of the claims. As

the Honorable Craig B. Shaffer defined the concept, “process-related discovery” is “directed to

the manner and efficacy of the production process itself, as measured by Rules 1, 26(b)(1),

26(b)(2)(B), 26(b)(2)(C), and 26(g).” Hon. Craig B. Shaffer, Deconstructing ‘Discovery About

Discovery’, 19 SEDONA CONF. J. 215, 217 (2018).

         Assuming arguendo that those three texts were found to be responsive to the discovery

requests, allowing discovery of the texts would constitute “discovery about discovery.”

Comment 6.b. to Principle 6 of The Sedona Principles, Third Edition suggests that discovery

about discovery should be allowed only if the requesting party can come forward with specific,

tangible evidence of a material discovery failure. Id. at 219 (citing The Sedona Conference, The


1
    Outside of these three, the other messages involved personal and family concerns.

                                                  3
Sedona Principles, Third Edition: Best Practices, Recommendations & Principles for Addressing

Electronic Document Production, 19 Sedona Conf. J. 1, 123 (2018)). Magistrate Judge Shaffer

opined that process-directed discovery should have an “adequate factual basis,” “some showing”

that a production has been incomplete, a “colorable showing,” or a “reasonable deduction” that

the process itself has been abused. Id. at 220 (citations omitted).

       As this court recently stated in another case:

       In some circumstances, it is appropriate to allow discovery about a party’s efforts
       to locate and produce discovery, electronic or otherwise. In general, such discovery
       will be allowed if a party’s efforts to comply with proper discovery requests are
       reasonably drawn into question.

Crocs, Inc. v. Effervescent, Inc., No. 06-CV-00605-PAB-KMT, 2017 WL 1325344, at *8 (D.

Colo. Jan. 3, 2017), objs. overruled, 2017 WL 1325171 (D. Colo. Feb. 24, 2017) (internal

citations omitted).

       Here, the court finds a complete lack of any indication that “discovery about discovery”

should be allowed in this case. Notably, the text messages were produced as part of a date

sequential production of all text messages between Defendants V’ant Land and Evenson, on both

Defendants’ personal and work cellular telephones, and the redactions were noted on the

privilege log. Given that the material was non-responsive, thus actually requiring no objection,

redaction, or notation in a log,2 this method of production was even more expansive than

required by the Rules and was reasonable.


2
 Plaintiffs objected to production of this and other redacted material as subject to “attorney/client
privilege, patient/psychological privilege, spousal privilege, and Grand Jury secrecy.” See [Doc.
No. 76-1]. Defendants have abandoned all objections here, except for relevancy and attorney-
client privilege. [Resp. 2.] This court addressed the Defendants’ claim of attorney-client privilege
and its applicability to the withheld text messages during the May 25, 2021 hearing. [Doc. No.
71.] While the court’s opinions on the applicability of the privilege and derivative issues

                                                 4
       Accordingly, it is

ORDERED that the “Officer Defendants’ Motion for Protective Order Regarding Text

Messages” [Doc. No. 72] is GRANTED.

       Dated July 12, 2021.




concerning “common defense” have not changed, in light of the court’s findings herein, there is
no necessity to address this privilege further.

                                              5
